Judgment, Supreme Court, New York County (E. Shea, J.), entered on November 6,1981, unanimously reversed, on the law and the facts, and a new trial ordered solely on the issue of damages, without costs and without disbursements, unless plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $150,000, that sum representing $75,000 for pain and suffering and $75,000 for permanency, and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Ross, Markewich, Bloom and Asch, JJ.